Citation Nr: 1232049	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, post-operative repair of anterior cruciate ligament and partial medial meniscectomy.

2.  Entitlement to an effective date earlier than October 18, 2011 for the grant of service connection for left knee instability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1986.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in January 2007 and February 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the March 2009 substantive appeal, the Veteran stated that he was seen at the VA Medical Center Emergency Department in Hampton, Virginia in August 2008 because of pain and swelling in his left knee.  The most recent VA treatment records in the claims file are dated in September 2007.  Therefore, a remand is required in order to obtain current VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With respect to the earlier effective date claim, in the February 2012 rating decision, the RO granted service connection for left knee instability and assigned a 10 percent rating, effective October 18, 2011.  In a May 2012 statement the Veteran filed a timely notice of disagreement with respect to the effective date assigned.  To date, the RO has not issued a statement of the case regarding the effective date issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim for an increased rating since September 2007.  The Veteran must be requested to complete and return authorization and consent to release information forms regarding any private treatment he received for his left knee, so that VA can obtain copies of these records.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO must request all VA treatment records dating from September 2007 to the present, to include the records from the emergency department at the VA Medical Center in Hampton, Virginia.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  A statement of the case must be provided to the Veteran and his representative on the issue of entitlement to an earlier effective date for the grant of service connection for left knee instability.  The Veteran must be apprised of his appellate rights.  The Veteran and his representative are reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal to the February 2012 rating decision denying this claim must be filed.  38 C.F.R. § 20.202 (2011).  

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim for an increased rating for degenerative joint disease of the left knee, post-operative repair of anterior cruciate ligament and partial medial meniscectomy.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

